Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1. 	The following is an examiner’s statement of reasons for allowance: Applicant has filed terminal Disclaimers over US Patent #10,934,356 and Patent Application Numbers 17/131,326 – 17/131,328 – 17/131,339 – 17/131,653. In the prior applications the cited reference to Champiat did not teach nor reasonably suggest administration of lambrolizumab (also known as MK-3475 or pembrolizumab) to mismatch repair deficient tumors. Specifically, although Champiat’s Table 1 relies on Hamid (2013, J. Clin. Oncol. 31 (15 suppl.): 9010) as teaching 38% response to lambrolizumab in melanoma, Hamid actually discusses a different antibody, MPDL3280A. One of ordinary skill in the art would not have had a reasonable expectation of success based on the teachings of Champiat to have performed the instantly claimed method.  
In the instant application the references to Lu et al. in view of Zeynep Eroglu and further in view of Llosa et al. do not teach the specific tumors recited in the claims. Namely, there is no teaching of suggesting in the prior art to treat a solid tumor selected from the group consisting of: endometrial cancer, small bowel cancer, gastric cancer, ampullary cancer, cholangiocarcinoma, pancreatic cancer, prostate cancer, breast cancer, esophageal cancer, liver cancer, ovarian cancer, uterine cancer, cervical cancer, bladder cancer, testicular cancer and oral cancer dependent on a patients’ MSI-H or dMMR.  Accordingly claims 2-8, 10-12, 14-20, 22-24, and 26-33 are allowed.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
(571) 272-0816
8/27/22

/LISA V COOK/Primary Examiner, Art Unit 1642